Advisory Action Sheet
	Applicant’s arguments set forth in the Remarks section of their March 19, 2021 response would be persuasive if the 03/19/2021 Amendment was entered to overcome the 35 USC 103 rejection of Shroeppel in view of Frackelton. However, when updating the search, the Examiner found US Patent 10,864,376 (EFD: 1/20/2006) and “Very Low Intensity Alternating Current Decreases Cell Proliferation” by Luca Cucullo et al. in GLIA 51:56-72 (2005). This article teaches that AC current having a voltage under 10V at a frequency of 50 Hz -100 Hz can be used for the treatment of brain tumors. Regarding the voltage, the article discloses 50 Hz at 0.17 µA and 100 Hz at 170µA; since V=IR and R is 2 Ω (page 68), the Voltage would be under 10 V. Thus, this article provides the teaching missing from Shroeppel. Thus, the method, as now claimed, is not patentable.
	Regarding claims 68-69, the article teaches an AC electric current of 170µA or 0.17 milliamps and Davalos teaches applying low voltages with ranges that include the claimed frequencies and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233], the claimed frequencies and voltages of claims 68-89 would have been obvious to one of ordinary skill in the art.

/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792